ORDER
11 Considering the Joint Petition for Interim Suspension filed by respondent, Trisha Ann Ward, and the Office of Disciplinary Counsel,
IT IS ORDERED that Trisha Ann Ward, Louisiana Bar Roll number 31485, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Bernette J. Johnson
JUSTICE, SUPREME COURT OF LOUISIANA